IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





No. PD-1118-11


JEROMY GADDY, Appellant


v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

DENTON COUNTY



Per curiam.

O P I N I O N


	Appellant was convicted of felony driving while intoxicated and sentenced to 3 years
confinement.  On appeal, Appellant claimed that the prior DWI convictions from New
Mexico were insufficient to elevate his offense to a felony under Texas Penal Code
§49.09(b)(2).  The Court of Appeals reversed.  Because an instruction on the lesser offense
of misdemeanor DWI was neither requested nor given by the trial court, the court reversed
the trial court's judgment and rendered a judgment of acquittal.  Gaddy v. State, No.
02-09-00347-CR (Tex. App.-Ft. Worth, May 19, 2011).  The State petitioned this Court for
discretionary review 
	When the Court of Appeals issued its opinion in this case, it did so without the benefit
of this Court's recent opinion in Bowen v. State, ___ S.W.3d ___; No. PD-1607-10 (Tex.
Crim. App. June 20, 2012).  Therefore, we vacate the judgment of the Court of Appeals and
remand for that court to consider the effect of Bowen, if any, on its reasoning and analysis
in this case.


Filed: September 26, 2012
Do Not Publish